DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 6, lines 1-14, filed 31 March 2022, with respect to the 35 USC 112(b) rejection of claim 10 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 10 has been withdrawn in view of the amendment to the claim. 

4.	Applicant’s arguments, see page 6, line 20 to page 24 and page 8, line 10 to page 9, line 10, filed 31 March 2022, with respect to the 35 USC 103 rejections of claims 1-6 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-6 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the method of claim 1 wherein the cooling in step (iii) is performed directly after the heating of step (ii) by lowering the temperature of the one or more gases to the cooling temperature.

5.	Applicant's arguments filed 31 March 2022 with regard to the 35 USC 103 rejections of claims 7-15 have been fully considered but they are not persuasive. Applicants argue that the prior art references fail to teach the CMS membrane having the claimed properties since they are formed by a different process. However the Examiner does not agree. While method claim 1 has been amended to further define the claimed process, the processes disclosed by the prior art are still as teaching membranes having the recited properties. Specifically, page 15, lines 12-17 of the instant specification and Tables 3 and 4 of the instant disclosure appear to disclose the claimed properties being achieved by the reheating conditions, namely the reheating temperature and the reheating time. Both EP ‘623 (Yoshinaga et al.) and Rao et al. disclose reheating temperatures and reheating times within the ranges taught in the disclosure and claimed in claim 1. Thus they are seen as teaching membranes having the recited properties. There is no data presented to support Applicants position that the other processing steps taught by the references will result in membranes not exhibiting the recited properties. This is particularly true in view of the passage at page 15, lines 12-17 of the instant specification which expressly states the reheating of the invention providing the fundamentally different microstructure of the CMS membranes. 

Claims

6.	With regard to claims 8 and 9, the Examiner suggests Applicants include the units GPU (see e.g. Table 3) with the recited permeance to improve the clarity of the claim language.

Claim Rejections - 35 USC § 103

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication EP 0 459 623 A1.

	With regard to claims 7-9, EP ‘623 discloses a method of making a carbon molecular sieve (CMS) membrane comprising providing a precursor polymer (polyimide, see page 3, lines 30-32 and page 4, lines 38-50), heating the precursor polymer to a pyrolysis temperature where the precursor polymer undergoes pyrolysis to form the CMS membrane (see page 6, lines 6-19), cooling the CMS membrane to a cooling temperature of 5-60 0C (in the acid and ion-exchanged water treatment step, see page 6, lines 36-38), and after the cooling, heating the CMS membrane to a reheating temperature of 250-450 0C or 300-400 0C for 0.2-50 hours or 0.5-10 hours under a reheating atmosphere (the additional heat treating step, see page 6, lines 28-30), and then cooling back to ambient temperature at the abstract, page 3, lines 30-32, page 4, lines 38-50 and page 6, lines 6-38.
EP ‘623 does not mention the Raman intensity ratio or the propylene permeance of the CMS membrane.
	However, the Examiner notes that the CMS membrane of EP ‘623 will inherently exhibit the recited properties since it is produced using the same method as instantly disclosed. Specifically, EP ‘623 teaches the reheating step that appears responsible for the recited properties. See MPEP 2112.01, page 15, lines 12-17 of the instant specification and Tables 3 and 4 of the instant disclosure.

With regard to claim 10, EP ‘623 discloses the CMS membrane having a selectivity of 20-100 or 25-80 for carbon dioxide and nitrogen at col. 6, lines 41-44.
	The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 11 and 12, EP ‘623 discloses the CMS membrane being an asymmetric hollow carbon fiber at the abstract, col. 4, lines 5-15 and col. 6, lines 45-50.

	With regard to claim 13, EP ‘623 discloses a method for separating gases in a gas feed having a plurality of smaller gas molecules (e.g. hydrogen or carbon dioxide) and a plurality of larger gas molecules (e.g. methane or nitrogen) comprising providing the recited CMS membrane, and flowing the gas feed through the CMS membrane to produce a first gas stream (permeate) having an increased concentration of the smaller gas molecules and a second stream (retentate) having an increased concentration of the other gas molecule at the abstract, page 3, lines 30-32, page 4, lines 38-50 and page 6, lines 6-38.

	With regard to claims 14 and 15, EP ‘623 discloses the gas feed comprising hydrogen and methane or carbon dioxide and nitrogen but does not mention the other recited gases.
	However, it would have been obvious to use a feed gas additionally comprising e.g. ethane and propane to allow hydrogen to be separated from a gas feed comprising a mixture of alkanes such as methane and ethane or propane. Additionally, one of ordinary skill in the would recognize that the CMS membrane could be used to separate carbon dioxide from a gas mixture comprising methane, ethane and propane (e.g. natural gas) since it is disclosed as being selective for carbon dioxide.

9.	Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 5,912,048).

	With regard to claims 7-9, Rao et al. discloses a method of making a carbon molecular sieve (CMS) membrane comprising providing a precursor polymer, heating the precursor polymer to a pyrolysis temperature where the precursor polymer undergoes pyrolysis to form the CMS membrane (see Comparative Example A), cooling the CMS membrane to a cooling temperature (ambient), and after the cooling, heating the CMS membrane (see Comparative Example B at col. 7, lines 33-39) to a reheating temperature of 400 0C for 30 minutes (0.5 hours) under a reheating atmosphere (air), and then cooling back to ambient temperature at the abstract and Comparative Examples A and B.
Rao et al. does not mention the Raman intensity ratio or the propylene permeance of the CMS membrane.
	However, the Examiner notes that the CMS membrane of Rao et al. will inherently exhibit the recited properties since it is produced using the same method as instantly disclosed. Specifically, Rao et al. teaches the reheating step that appears responsible for the recited properties. See MPEP 2112.01, page 15, lines 12-17 of the instant specification and Tables 3 and 4.

With regard to claim 10, Rao et al. discloses the CMS membrane having a selectivity of at least 10 for hydrogen and methane, hydrogen and ethane or hydrogen and propane at Figs. 4-6.

With regard to claims 11 and 12, Rao et al. discloses the CMS membrane being an asymmetric hollow carbon fiber at the abstract and col. 5, lines 8-23.

With regard to claims 13-15, EP ‘623 discloses a method for separating gases in a gas feed having a plurality of smaller gas molecules (hydrogen) and a plurality of larger gas molecules (methane, ethane, propane and butane, see col. 5, lines 37-41 and col. 9, lines 20-26) comprising providing the recited CMS membrane, and flowing the gas feed through the CMS membrane to produce a first gas stream (permeate) having an increased concentration of the smaller gas molecules and a second stream (retentate) having an increased concentration of the other gas molecule at the abstract, col. 5, lines 37-41,col. 9, lines 20-26 and Comparative Examples A and B.

Allowable Subject Matter

10.	Claims 1-6 and 16 are allowed.

Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 21, 2022